NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 13-3865
                                      ___________

                                        IRA OEI,
                                          Petitioner

                                            v.

                  ATTORNEY GENERAL OF THE UNITED STATES,
                                      Respondent
                     ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A096-263-229)
                   Immigration Judge: Honorable Rosalind K. Malloy
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 16, 2014
         Before: FUENTES, COWEN and VAN ANTWERPEN, Circuit Judges

                             (Opinion filed: April 17, 2014)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

       Appellant, Ira Oei, an ethnic Chinese Christian native and citizen of Indonesia,

seeks review of a final order of the Board of Immigration Appeals (BIA) denying her

motion to reopen her removal proceedings. For the reasons that follow, we will deny the

petition for review.
       Oei entered the United States on a valid non-immigrant visa, and stayed longer

than permitted. Removal proceedings were initiated and Oei applied for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”),

claiming that she suffered past persecution in Indonesia on account of her religion and

ethnicity. After a hearing in August 2006, at which Oei described being harassed and

threatened because of her Christian beliefs, the Immigration Judge (“IJ”) denied her

applications for relief and granted her voluntary departure. Although finding Oei

credible, the IJ determined that Oei had failed to establish either past persecution or a

subjective fear of future persecution. On appeal, the BIA affirmed the decision.

       On August 9, 2013, Oei filed a motion to reopen her immigration proceedings

based on “changed country conditions.” The Board denied the motion, finding that it did

not meet any of the exceptions which would allow Oei to file an untimely motion to

reopen, and concluding that Oei failed to establish her prima facie eligibility for relief.

Oei has petitioned for review of the Board’s order.

       Because the denial of a motion to reopen is a final order, we have jurisdiction

under 8 U.S.C. § 1252(a). We review the denial of a motion on prima facie grounds for

an abuse of discretion, reversing only if the BIA’s decision is “arbitrary, irrational, or

contrary to law.” Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002). We must

uphold the BIA’s factual determinations where supported by substantial evidence. Id.

       An alien may file a motion to reopen within 90 days of the final administrative

order. See 8 U.S.C. § 1229a(c)(7)(C)(i). Although Oei’s motion was indisputably

untimely, there is no time limitation where the motion is based on changed country

                                              2
conditions, and the evidence supporting the motion could not have been discovered or

presented at the previous proceeding. See § 1229a(c)(7)(C)(ii). Oei challenges the

Board’s conclusion that she failed to demonstrate changed country conditions. Her

argument is unavailing, however, because even assuming arguendo that she had, the BIA

did not err in concluding that she failed to establish prima facie eligibility for relief from

removal. See INS v. Abudu, 485 U.S. 94, 104 (1988) (recognizing that the BIA may

deny a motion to reopen if a “movant has not established a prima facie case for the

underlying substantive relief sought”); Poradisova v. Gonzales, 420 F.3d 70, 78 (2d Cir.

2005) (“To prevail on [a motion to reopen], the movant must also establish prima facie

eligibility for asylum”) (emphasis in original).

        An asylum applicant must make a showing of a particularized threat of

persecution. See Shardar v. Att’y Gen., 503 F.3d 308, 316 (3d Cir. 2007). There is no

support for Oei’s claim that she can show a “ten percent chance of persecution.”

Indeed, Oei did not proffer evidence that she would be individually singled out for

persecution; rather, her argument implies that there is a “pattern or practice” of

discrimination against ethnic Chinese Christians like herself.1 See Sukwanputra v.

Gonzales, 434 F.3d 627, 637 (3d Cir. 2006). To constitute a pattern or practice, the

persecution of the group must be “systemic, pervasive, or organized.” See Lie v.

Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005) (quotation marks and citation omitted).


1
  In addition to religion, Oei claimed that she would be persecuted on account of her ethnicity; however, she wholly
failed to produce evidence sufficient to establish this
claim. Accordingly, the BIA did not abuse its discretion in failing to find that Oei had established prima facie
eligibility for relief on this basis. We, therefore, limit our discussion to her religious persecution claim.


                                                         3
Moreover, the acts of persecution must be committed by the government, or forces the

government is either unable or unwilling to control. Id.

       Although the 2011 Report of the United States Commission on International

Religious Freedom states that religious minorities have experienced “patterns of

intimidation, discrimination, and societal violence,” A.R. at 54, the evidence is

insufficient to demonstrate “systemic, pervasive, or organized” persecution of Christians.

While the evidence shows that incidents of religious violence are increasing, the majority

of these attacks are reportedly against minority Muslims. And although there is an

increased closing of churches and attacks against Christians, these are occurring on a

localized basis, not countrywide. Moreover, the incidences of violence are perpetrated by

a “small number of groups” with extremist views, not by government forces. A.R. at 55.

The Report states that the Indonesian government “sometimes” tolerates abuse of

religious freedom by an extremist group, A.R. 53; however, the evidence indicates that

the government has mobilized against the threat. Individuals who instigated and carried

out religiously motivated violence have been arrested and convicted, although it appears

these efforts have been insufficient to completely deter further attacks. A.R. at 56, 59;

see also Shehu v. Gonzales, 443 F.3d 435, 437 (5th Cir. 2006) (“[H]arassment or

violence against” a protected group “cannot be labeled ‘persecution’ absent some proof

that the . . . government condoned it or at least demonstrated a complete helplessness to

protect the victims.”) (internal quotation marks and citation omitted). The government is

also working with religious leaders to “eas[e] religious tension and rebuild[ ] the

community.” A.R. at 47.

                                             4
       Oei points to the Department of State Report’s conclusion that the “growing

segregation and decreasing communication between Christian and Muslim communities

was seen as increasing the potential for future conflict.” A.R. at 47. While troubling, this

is not “highly probative evidence” of persecution, contrary to Oei’s assertion. Moreover,

government officials, police, and military are working with Christian leaders to establish

an “early warning system” to anticipate possible religious conflicts. A.R. at 47.

       Given all these considerations, the BIA did not abuse its discretion in concluding

that Oei had failed to establish a prima facie showing of eligibility for relief.

Accordingly, the petition for review will be denied.




                                               5